Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 14-18 are pending in the current application.
2.	This application claims benefit of 62/713,741 08/02/2018. 
Drawings 
3.	 The drawings of 08-02-2019 include color, however the replacement of 09-23-2019 does not include color. It should be decided which drawing sets are to be used. If non-color drawing sets should be used, the specification must be amended to remove “executed in color”.  Page 9, paragraph [0028] makes references to color in drawings. Page 9 paragraph [0029], Page 11 paragraph [0034]. If any additional pages in the specification that refer to color they should also be corrected.
Conclusion
4.   Claims 14-18 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625